* Case 2:18-cv-00121-Z-BR Document 19 Filed 02/08/21 Page1of7 PagelD 237

 

 

 

 

 

 

 

 

IN THE UNITED STATES DISTRICT COURT U.S. DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAQ NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION FILED
FEB - 8 2021
TRACEY HARRIS COOMER § CLERK, U.S. DISTRICT COURT
a/k/a Tracy Harris Coomer, § By a
TDCJ-CID No. 01473063, §
§
Plaintiff, §
§
v. §  2:18-CV-121-Z-BR
§
MARK ROTH, et ail., §
§
Defendants. §

MEMORANDUM OPINION AND ORDER
DISMISSING CIVIL RIGHTS COMPLAINT AND DENYING INJUNCTIVE RELIEF

Plaintiff Tracey Harris Coomer, acting pro se and while a prisoner incarcerated in the Texas
Department of Criminal Justice (“TDCJ”) Correctional Institutions Division, has filed suit
pursuant to 42 U.S.C. § 1983 complaining against the above-referenced Defendants and has been
granted permission to proceed in forma pauperis. For the following reasons, Plaintiff's civil rights
Amended Complaint is DISMISSED with prejudice. Plaintiff's Motion for Injunction is DENIED.

FACTUAL BACKGROUND

By his Amended Complaint, Plaintiff alleges that Defendants unlawfully confiscated, and
later destroyed, his personal property. See ECF No. 18, at 4. Plaintiff claims that on April 29, 2015,
TDC] correctional officers NFN Simmons entered Plaintiff's cell and confiscated his personal
property, to wit: a typewriter and “related equipment,” worth $242.00. Jd. Plaintiff further asserts
that his Step 2 grievances concerning the confiscation of his property were unlawfully denied. Jd.

Plaintiff asserts that Defendant NFN Martinez seized his property in “retaliation” for Plaintiff's
* Case 2:18-cv-00121-Z-BR Document 19 Filed 02/08/21 Page 2of7 PagelD 238

use of the grievance system to report infractions committed by another TDCJ employee, NFN
Simmons. /d. Plaintiff alleges that no investigation was conducted as part of the grievance process
concerning the confiscation of his property. Jd.

On June 19, 2020, Plaintiff filed a Motion for Injunction (ECF 16), alleging that additional
property was lost by TDCJ during a unit transfer. ECF No. 16 at 1-2. Plaintiff requests the
production of documents to support his claims. Jd. at 2.

LEGAL STANDARD

When a prisoner confined in any jail, prison, or other correctional facility brings an action
with respect to prison conditions under any federal law, the Court may evaluate the complaint and
dismiss it without service of process, Ali v. Higgs, 892 F.2d 438, 440 (Sth Cir. 1990), if it is
frivolous!, malicious, fails to state a claim upon which relief can be granted, or seeks monetary
relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A, 1915(e)(2). The
same standards will support dismissal of a suit brought under any federal law by a prisoner
confined in any jail, prison, or other correctional facility, where such suit concerns prison
conditions. 42 U.S.C. 1997e(c)(1). A Spears hearing need not be conducted for every pro se
complaint. Wilson v. Barrientos, 926 F.2d 480, 483 n.4 (Sth Cir. 1991).?

ANALYSIS

Plaintiff seeks redress under 42 U.S.C. § 1983 against Defendants. See ECF No. 18. No

statute of limitations is set forth under section 1983. However, the United States Supreme Court

 

' A claim is frivolous if it lacks an arguable basis in law or in fact. Booker v. Koonce, 2 F.3d 114, 115 (Sth Cir. 1993),
2 Green vs. McKaskle, 788 F.2d 1116, 1120 (Sth Cir. 1986) (“Of course, our discussion of Spears should not be
interpreted to mean that all or even most prisoner claims require or deserve a Spears hearing. A district court should
be able to dismiss as frivolous a significant number of prisoner suits on the complaint alone or the complaint together
with the Watson questionnaire.”)

 
 

’ Case 2:18-cv-00121-Z-BR Document 19 Filed 02/08/21 Page 3of7 PagelD 239

has held that the statute of limitations for a civil rights action is to be determined by reference to
the prescriptive period for personal injury actions in the forum state. Hardin v. Straub, 490 US.
536 (1989); Owens v. Okure, 488 U.S. 235 (1989). In Texas, the prescriptive period for such claims
is two years. TEX. CIV. PRAC. & REM. CODE ANN. § 16.003(a) (West 2011).

Plaintiff complains of events which occurred on April 29, 2015, and during the 105-day
allowable grievance period following the confiscation of his personal property. See ECF No. 18 at
4. Plaintiffs initial complaint was filed on June 22, 2018. (ECF No. 1). Thus, it appears that
Plaintiff's claims are time-barred.

“[W]here it is clear from the face of a complaint filed in forma pauperis that the claims
asserted are barred by the applicable statute of limitations, those claims are properly dismissed...”
Gartrell v. Gaylor, 981 F.2d 254, 256 (5th Cir. 1993); accord Slack v. Carpenter, 7 F.3d 418, 419
(5th Cir. 1993). Here, it is clear from the face of Plaintiff's Amended Complaint that his claims
are time-barred.

Even if Plaintiffs claims were timely, Plaintiffs claims are still frivolous. An adequate
post-deprivation remedy for deprivation of property under color of law eliminates any due process
claim under section 1983, regardless of whether the deprivation is negligent or intentional. See
Parratt v. Taylor, 451 U.S. 527 (1981); Hudson v. Palmer, 468 U.S. 517 (1984). Under the
Pratt/Hudson doctrine, a district court may dismiss a loss of property claim and require the plaintiff
to pursue state remedies. A plaintiff may then pursue a claim under § 1983 only after those
remedies are denied on grounds other than the merits of the claim. See Thompson v. Steele, 709
F.2d 381, 383 (5th Cir. 1983). The burden is on the inmate to show that the post-deprivation

remedy is inadequate. See Myers v. Klevenhagan, 97 F.3d 91, 94 (Sth Cir. 1996).
‘Case 2:18-cv-00121-Z-BR Document 19 Filed 02/08/21 Page 4of7 PagelD 240

Texas law allows recovery of monetary damages for loss of property that has been taken
without authorization. See Murphy v. Collins, 26 F.3d 541, 543 (Sth Cir. 1994) (in Texas, the tort
of conversion fulfills this requirement); see also Beam v. Voss, 568 S.W.2d 413, 420-21 (Tex. Civ.
App.-San Antonio 1978, no writ) (conversion is the unauthorized and unlawful assumption and
exercise of dominion and control over the personal property of another, to the exclusion of, or
inconsistent with the owner’s rights). To the extent that plaintiff alleges that defendants willfully
seized property in violation of his rights, there is no indication that he has instituted an action in
state court to pursue these claims. Thus, Plaintiff's failure to pursue state court remedies renders
his section 1983 action frivolous.

Plaintiff alleges that the confiscation of his property by one TDCJ employee was “in
retaliation” for filing a grievance against a different TDCJ employee. To prevail on a retaliation
claim, an inmate must establish (1) a specific constitutional right, (2) the defendant’s intent to
retaliate against the prisoner for exercising that right, (3) a retaliatory or adverse act, and (4)
causation. McDonald v. Steward, 132 F.3d 225, 231 (Sth Cir. 1998). Causation requires a showing
that “but for the retaliatory motive, the complained of incident ... would not have occurred.”
Johnson v. Rodriguez, 110 F.3d 299, 310 (Sth Cir. 1997) (emphasis added, internal citations
omitted), cert. denied, 522 U.S. 995 (1997). Conclusory allegations of retaliation are insufficient
to defeat a summary judgment motion. Woods, 60 F.3d at 1166. “The relevant showing in such
cases must be more than the prisoner’s personal belief that he is the victim of retaliation.” Johnson,
110 F.3d at 310 (internal quotation marks omitted). “The inmate must produce direct evidence of
motivation, or the more probable scenario, allege a chronology of events from which retaliation

may be plausibly inferred.” Woods, 60 F.3d at 1166 (internal quotation marks omitted).
‘ Case 2:18-cv-00121-Z-BR Document 19 Filed 02/08/21 Page5of7 PagelD 241

Trial courts are required to carefully scrutinize claims of retaliation, especially in relation
to disciplinary convictions, “[t]o assure that prisoners do not inappropriately insulate themselves
from disciplinary actions by drawing the shield of retaliation around them.” Jd. at 1166.

Plaintiff's claim of retaliation is entirely conclusory. Plaintiff has not provided direct
evidence of a retaliatory motive or alleged a chronology of events from which retaliation may be
plausibly inferred. Plaintiff has failed to indicate why one TDCJ would seize his property because
he had filed a grievance against a different TDCJ employee. Further, Plaintiff has failed to allege
any chronology of events that suggest the act of seizing his typewriter could have resulted from
retaliation.

Plaintiff's claims against Defendants Lorie Davis, Warden Arnold, and Captain NFN
Chisum are based solely on supervisory capacity. In section 1983 suits, liability of government
officials for the unconstitutional conduct of their subordinates may not rest solely upon a theory
of respondeat superior or vicarious liability. Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (citing
Robertson v. Sichel, 127 U.S. 507, 515-16 (1888)); see also Roberts v. City of Shreveport, 397
F.3d 287, 292 (5th Cir. 2005) (“Under section 1983, supervisory officials are not liable for the
actions of subordinates on any theory of vicarious liability.”). Thus, supervisory officials are not
subject to vicarious liability under section 1983 for the acts or omissions of their subordinates. See
Mouille v. City of Live Oak, Tex., 977 F.2d 924, 929 (5th Cir. 1992).

Absent direct personal participation in the alleged constitutional violation, a plaintiff must
prove that each individual defendant either implemented an unconstitutional policy that directly
resulted in injury to the plaintiff or failed to properly train a subordinate employee. See Porter v.
Epps, 659 F.3d 440, 446 (5th Cir. 2011); Thompkins v. Belt, 828 F.2d 298, 303-04 (5th Cir. 1987).

Plaintiff has not asserted any direct involvement by these Defendants in his claims, and Plaintiff
5
’ Case 2:18-cv-00121-Z-BR Document 19 Filed 02/08/21 Page6of7 PagelD 242

has not pleaded allegations showing that Defendants have implemented a policy of unlawful
property destruction by TDCJ employees. Thus, Plaintiff's claims against these defendants are
dismissed with prejudice.

Plaintiff also seeks injunctive relief for the loss of additional property that occurred during
a unit transfer. (ECF No. 16 at 1-2).

A federal court may issue a preliminary injunction to protect a movant’s rights until his or
her case has been finally determined. See FED. R. Civ. P. 65(a); 11A CHARLES A. WRIGHT &
ARTHUR R. MILLER, FED. PRAC. & PRoc. Civ. § 2941 (3d ed. 2020). To obtain a preliminary
injunction, a movant must prove “(1) a substantial likelihood of success on the merits, (2) a
substantial threat of irreparable injury if the injunction is not issued, (3) that the threatened injury
if the injunction is denied outweighs any harm that will result if the injunction is granted, and (4)
that the grant of an injunction will not disserve the public interest.” Robinson v. Hunt Country,
Texas, 921 F.3d 440, 451 (Sth Cir. 2019) (citations omitted). A preliminary injunction is an
extraordinary remedy requiring the applicant to unequivocally show the need for its issuance.
Sepulvado v. Jindal, 729 F.3d 413, 417 (Sth Cir. 2013) (internal marks omitted), cert. denied, 134
S. Ct. 1789 (2014). The party moving for a preliminary injunction must prove all four elements.
Benisek v. Lamone, 138 S. Ct. 1942, 1943 (2018); Doe v. Landry, 909 F.3d 99, 106 (Sth Cir. 2018).

The Court has determined that Plaintiffs claims in his Amended Complaint are frivolous.
Plaintiff’s request for injunctive relief involve other property deprivation claims. Thus, the Court
determines that Plaintiff is unlikely to prevail on the merits of such claims. As such, Plaintiff has
failed to satisfy the first prong of the test for injunctive relief — a likelihood of success on the merits

of his claim. Plaintiffs request for injunctive relief must therefore be DENIED.

 
* Case 2:18-cv-00121-Z-BR Document19 Filed 02/08/21 Page 7of7 PagelD 243

CONCLUSION

For the reasons set forth above and pursuant to 28 U.S.C. §§ 1915A, 1915(e)(2) and 42
U.S.C. § 1997e(a), it is ORDERED that the Civil Rights Complaint by Plaintiff filed pursuant to
42 U.S.C. § 1983 be DISMISSED with prejudice as frivolous. Plaintiff's Motion for Injunction
(ECF No. 16) is DENIED. |

SO ORDERED.

February S , 2021.

 

MATHEW J.IKACSMARYK
TED STATES DISTRICT JUDGE

 
